Citation Nr: 1421293	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-47 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard from April 27, 1971, to August 27, 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a hearing was held before a Decision Review Officer at the RO, and in June 2011, a hearing was held before the undersigned.  Transcripts of both hearings are in the appellant's claims file.  In August 2011, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the August 2011 remand, the Board directed the AOJ to obtain complete records of any examinations and/or treatment the appellant received for his left foot disability during his National Guard service.  An August 2011 letter from the AOJ sought such records from the Adjutant General of Kentucky; a negative finding was received in response.  The Board notes that the appellant's certificate of discharge shows that he served in the Ohio Army National Guard.  A remand to obtain the records (or certification that such records do not exist) from the Ohio National Guard is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the August 2011 remand directed the AOJ to ask the appellant to identify any private providers of evaluation and/or treatment he received for his left foot disability and to provide releases for records of such private providers, specifically including the reports of his firefighter physical examinations (in particular the entrance fitness examination in 1980).  The record shows that the AOJ did not specifically request that the appellant identify the source and provide a release for the reports of his firefighter physical examinations (in particular the entrance fitness examination in 1980).  A  remand for corrective action is necessary.  See Stegall, supra.  

Finally, the most recent VA records in the record are from April 2011.  Any updated records of VA treatment the appellant received for a left foot disability are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the appellant has received for his left foot disability since April 2011.

2. The AOJ should arrange for an exhaustive search for complete records of any examinations and/or treatment the appellant received for his left foot disability during his service in the Ohio Army National Guard.  The search must include contacting his National Guard unit and any storage facilities where the records may have been retired.  If the records cannot be located, it should be so noted in the record, along with a description of the scope of the search, and the appellant should be so advised.  

3. The AOJ should also ask the appellant to identify any (and all) private providers of evaluation and/or treatment he received for his left foot disability (records of which are not already in the record), and to provide releases for records of all private providers, specifically including releases for the reports of his firefighter physical examinations (in particular his firefighter  entrance fitness examination in 1980).  

4. Thereafter, If, and only if, the record suggests that the appellant's current left foot disability may be related to his service (e.g., if the record reasonably supports there was continuity of left foot symptoms postservice), the AOJ should forward the appellant's record to the September 2011 VA examiner (or another physician if the September 2011 examiner is unavailable) for regarding the etiology of the appellant's left foot disability.  

The consulting provider should review (or re-review) the entire record, and provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that the appellant's current left foot disability(ies) was incurred or aggravated (permanently increased in severity) during his ACDUTRA from April 27 to August 27, 1971.  

The provider should include rationale for the opinion.

5. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

